Citation Nr: 0929780	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for anxiety disorder to 
include panic attacks, sleepless nights, and anger outbursts.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii which, in pertinent part, denied service connection 
for hypertension and anxiety disorder.

The Veteran requested a decision review officer (DRO) hearing 
in connection with the current claims.  The hearing was 
scheduled for January 2008 and notice was sent to the Veteran 
in December 2007, but the Veteran failed to report for the 
hearing and made no attempt to reschedule the hearing.  Thus, 
the Board finds that the Veteran's request for a DRO hearing 
is withdrawn.

The Veteran also requested a hearing before a Veteran's Law 
Judge in his October 2007 substantive appeal.  In June 2009 
the Veteran was informed by mail of a July 2009 in-person 
hearing date.  The Veteran responded by letter dated in June 
2009 that he could not make it due to hardship and not 
feeling well, and subsequently failed to appear.  No request 
was received for rescheduling.  Therefore, the request for a 
hearing is deemed withdrawn, and the appeal is being 
processed accordingly. 38 C.F.R. § 20.704 (d) (2008).

The issue of entitlement to service connection for anxiety 
disorder to include panic attacks, sleepless nights, and 
anger outbursts is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension first manifested many years after service and 
there is no probative evidence of record which establishes 
that hypertension is related to disease or injury in service 
or was diagnosed within one year of service separation.





CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002);             38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.                 
38 C.F.R. § 3.303(b) (2008). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if hypertension became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) competent evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, a Veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A.    § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The Veteran maintains that his hypertension is related to or 
was aggravated by service.  The probative evidence weighs 
against the Veteran's claim.

At the outset, the Board notes that although the Veteran 
contends hypertension existed prior to service and was 
aggravated by service, the Board finds that the Veteran 
entered into service in sound condition and that the 
presumption of soundness attached.  See April 1966 enlistment 
examination report and April 1968 active duty examination 
report.  As such, the Veteran's claim will be adjudicated on 
a direct incurrence basis.

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question, element (1), is whether there is evidence of a 
current disability.  

There is competent evidence of a current diagnosis of 
hypertension.  Although, post-service evidence does not 
pinpoint precisely when the Veteran was diagnosed with 
hypertension, private medical records from Dr. K. since June 
2002 show assessments of hypertension.    

With respect to Hickson element (2), service treatment 
records are negative for any objective findings of 
hypertension.  The Board notes that the Veteran reported 
experiencing high or low blood pressure on his Report of 
Medical History dated in August 1969.  However, there is no 
evidence of treatment or diagnosis of hypertension in the 
Veteran's service treatment records.  The separation 
examination report shows that the Veteran's blood pressure 
reading was 110/62 and a diagnosis of hypertension was not 
reported.  Additionally, clinical evaluation of the heart and 
vascular system was normal at that time.  

There is no competent evidence which establishes that the 
Veteran's hypertension is medically related to service.  The 
requirements for Hickson element (3) are not met.  In this 
case, the Board finds that the weight of competent evidence 
does not attribute the currently-diagnosed hypertension to 
active duty, despite the Veteran's contentions to the 
contrary.  There were no objective findings of hypertension 
in service and a diagnosis of hypertension was not shown 
until 2002.  Subsequent medical records reflect continued 
treatment and evaluation of hypertension.  However, no health 
care professional has established a nexus between active duty 
and the Veteran's currently-diagnosed hypertension.

The Board also emphasizes the multi-year gap between 
retirement from active service (December 1969) and the 
initially reported hypertension (June 2002).  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the Veteran's contentions that his 
hypertension is related to service.  However, competent 
medical evidence is required in order to grant service 
connection for the claim.  The Board acknowledges that the 
Veteran can provide competent evidence about what he 
experienced; for example, his statements are competent 
evidence as to what symptoms he experienced.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
Veteran's statements, as a lay person, are not competent 
evidence that any symptoms that he experienced in service 
were due to hypertension or that a relationship exists 
between his military service and any current hypertension.  
As the record does not reflect that the Veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of any current diagnosis 
is of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As stated above, review of the record shows that hypertension 
was first noted in 2002, over 30 years after service.  There 
is no medical evidence of a diagnosis of hypertension within 
the first post-service year.  Given the absence of the 
documentation cardiovascular disease or hypertension within a 
year from service separation, entitlement to service 
connection for such disability may not be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R.           §§ 3.307, 3.309.

Furthermore, as previously noted, under 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" condition 
when there is (1) evidence that a condition was "noted" 
during service; (2) evidence showing postservice continuity 
of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. 
Gober, 10 Vet. App. 488, 495-98; 38 C.F.R. § 3.303(b).  

The Veteran asserts that he had hypertension in service and 
since service.  See Notice of Disagreement dated in February 
2007.  The Board has considered these statements in 
conjunction with the other evidence of record.  Even if the 
Board concedes that the Veteran had symptoms of hypertension 
in service and since service, the Veteran's claim still fails 
based upon the lack of medical nexus associating these 
symptoms to his current diagnosis of hypertension.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); Savage, supra.  In this case, there is no competent 
evidence which relates the Veteran's hypertension to service.  
As discussed above, the probative evidence of record 
establishes that the Veteran's hypertension did not manifest 
in service but first manifested many years after service.  
For these reasons, the Board finds that service connection 
for a hypertension is not warranted on the basis of 
continuity of symptomatology.  

Given the service treatment records which reflect normal 
findings, the absence of complaint or treatment until many 
years after service, the absence of any credible evidence 
showing continuity of symptomatology since service, and the 
absence of competent evidence which relates hypertension to 
service, the Board finds that the evidence weighs against the 
Veteran's claim for service connection for hypertension.  
Consequently, the preponderance of the evidence is against 
the Veteran's claim, and the reasonable doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for  hypertension is denied.




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in April 
2006 before the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claim for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  In any 
event, questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim has been 
denied.   

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  Private 
treatment records from Dr. K. were obtained and associated 
with the claims folder.  A medical opinion was not obtained 
regarding the etiology of the Veteran's hypertension.  VA's 
duty to assist doctrine does not require a medical opinion, 
however, because there is no medical evidence indicating an 
association between any in-service injury, disease, or event, 
and the Veteran's hypertension.  38 C.F.R.  § 3.159 (c) 
(2008);  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 
(2006).  It is also noted that the Veteran maintains that 
receipt of Social Security Administration (SSA) disability 
benefits is based on a mental disability and not a physical 
disability.  Thus, no additional action in this regard is 
needed as those reports are not pertinent to the Veteran's 
hypertension claim.  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).  There is 
no identified relevant evidence that has not been accounted 
for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In the Veteran's claim and a March 2006 statement in support 
of claim, it was indicated that the Veteran had applied for 
or was in receipt of Social Security Administration (SSA) 
benefits for his anxiety disorder.  Those reports are not of 
record.  Thus, additional action in this regard is needed.  
VA's duty to assist the Veteran extends to obtaining relevant 
government records, including the underlying medical 
treatment records used in SSA determinations.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
All attempts made should be documented and 
placed in the claims file.

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim. If the benefits 
sought in connection with the claim 
remains denied, the Veteran should be 
provided with an appropriate Supplemental 
Statement of the Case (SSOC) and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


